Citation Nr: 0817958	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  05-17 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease, left knee, post operative.

2.  Entitlement to service connection for degenerative joint 
disease and chondromalacia patella, right knee.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from May 1983 through May 
1986, and from February 2003 through July 2003, with 
additional inactive service in the Army National Guard.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for disabilities of 
the right and left knee.  In April 2008, the veteran 
submitted a statement from his private physician, which noted 
treatment since December 2000 and surgery in March 2001.  
Private treatment records relating to the veteran's claimed 
knee disabilities are highly relevant to the claim at hand.  
A review of the claims folder reveals that these private 
records are not associated with the file.  Under 38 C.F.R. 
§ 3.159(c)(1), VA has a duty to assist the veteran in 
obtaining such relevant private treatment records.  As such, 
a remand is required in order to ensure that VA is meeting 
its duty.

The Board also notes that the April 2008 private physician 
suggested that the veteran has a current knee disability that 
is associated with the veteran's period of service.  This 
opinion, however, was not rendered based upon a review of the 
veteran's pertinent history, namely his claims folder and 
service medical records.  The October 2003 VA examination 
report is based upon a review of the record; however, the VA 
examiner, while diagnosing right and left knee disabilities, 
failed to give an opinion as to the etiology of those 
disabilities.  Under 
38 C.F.R. § 3.159(d), VA will provide a medical examination 
if it determines that such an examination is necessary to 
decide the claim. A medical examination is necessary if the 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but does contain 
evidence of a current disability or recurrent symptoms of a 
disability, evidence of an event, injury or disease in 
service, and indications that the current disability may be 
associated with the injury in service. Id.  Both VA and 
private doctors have diagnosed current knee disabilities, and 
there is a suggestion by the veteran in his hearing 
testimony, and by his private physician, that the current 
disability may be associated with the heavy lifting, labor, 
and marching during the veteran's service, but there is no 
such opinion by a competent medical professional based upon a 
review of the claims folder.  There is simply not enough 
competent medical evidence to decide the claim at this time. 
A medical examination is warranted under 38 C.F.R. § 3.159(d) 
to determine the nature and etiology of any current right and 
left knee disabilities that the veteran may have. As such, 
this matter must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has met its duty to 
assist the veteran under 38 C.F.R. § 
3.159(c)(1) by securing authorizations to 
obtain all relevant private treatment 
records regarding the veteran's claim for 
service connection for right and left knee 
disabilities. This includes the treatment 
records dating back to December 2000, as 
referenced in Dr. A's April 2008 
statement.  Obtain all relevant records 
authorized, and associate all non-
duplicative records with the claims 
folder.






2.  Once the record is complete, afford 
the veteran a VA examination to determine 
the nature and etiology of any currently 
diagnosed right and left knee 
disabilities. The claims folder should be 
provided to the examiner for complete 
review. The examiner should verify such a 
review in the examination report.

The examiner should conduct any necessary 
tests and/or x-rays and assess the current 
nature of any left and right knee 
disabilities. Once a diagnosis is made (or 
ruled out) for each knee, the examiner 
should then provide an opinion regarding 
the etiology of the veteran's right and 
left disabilities by addressing the 
following question: is it more likely than 
not (i.e., probability greater than 50 
percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's 
current disability is a residual of (1) 
any event noted in service, or (2) the 
nature of the veteran's service, including 
heavy labor, carrying heavy loads, and 
marching? 

A complete rationale should be provided 
for any opinion expressed. 

3.  Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).



